Citation Nr: 0212301	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

[The issues of entitlement to service connection for right 
and left hip disabilities will be the subject of a later 
Board decision.]



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from March 1993 to March 1999.  This matter comes before the 
Board on appeal from a September 1999 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a bilateral hearing loss and tinnitus.  Jurisdiction over the 
claim was transferred to the Phoenix, Arizona, RO when the 
veteran relocated to that area.


FINDINGS OF FACT

1.  The veteran was routinely exposed to extensive noise in 
service.

2.  The veteran has bilateral hearing loss which had its 
onset in service.

3.  The veteran has tinnitus, which had its onset in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

With regard to the issues addressed below, there has been 
substantial compliance with the mandates of the VCAA and 
implementing regulations.  The claims have been considered on 
the merits.  The record contains service medical records, VA 
treatment records, and VA examination reports.  The RO has 
obtained all identified medical records.  The veteran has 
been notified of the applicable laws and regulations; 
discussions in the rating decisions, in the statement of the 
case, and in the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what the evidence of record shows.  In 
March 2001 correspondence, the veteran was informed of what 
information he needed to provide, and what evidence VA would 
obtain or assist him in obtaining.  Particularly in light of 
the determination below, no further notice or development is 
necessary.

Factual Background

Service medical records reveal that a reference audiogram was 
established in February 1997.  The values obtained for the 
puretone thresholds were:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
10
10
10
5
Left
10
10
15
25
20

The veteran served as a technician repairing electronics on 
aircraft.  He was routinely exposed to hazardous noise 
levels.  In October 1998, audiometric testing showed the 
following puretone threshold levels after a minimum of 15 
hours in a noise free environment:



HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
25
30
30
40
30
Left
30
30
30
60
30

During a medical assessment immediately prior to discharge, 
the veteran complained of ringing in his ears and hearing 
loss.  The examiner noted that there was insufficient time 
for treatment due to the impending separation from service, 
and recommended VA follow-up.

On January 2000 VA audiometric testing, the following 
puretone threshold levels were noted:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
25
30
30
20
30
Left
25
30
35
30
30

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The technician noted that there was some improvement in 
some frequencies upon "reinstruction."  The results were 
consistent with normal middle ear function, but the veteran 
did display elevated thresholds.  The examiner felt the 
veteran's hearing was within normal limits "for rating 
purposes."

On January 2000 VA examination, the veteran reported that he 
had worked in aircraft maintenance in service, including work 
in enclosed, hardened sites with jet engines running.  He 
noted an increased need to ask people to repeat themselves, 
and had to turn up the television volume.  He complained of 
bilateral tinnitus.  The January 2000 audiometry was 
reviewed.  The impression was mild to moderate flat 
sensorineural hearing loss at all frequencies, of 
undetermined etiology.

The veteran's sister and wife each submitted statements 
indicating that the veteran had some hearing loss.  He yelled 
when he talked, or turned the volume of radios and 
televisions up very high.  He had difficulty hearing normal 
speech.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, there is a current bilateral hearing loss disability.  
On VA audiometry, puretone thresholds at 1000, 2000, and 4000 
Hertz were 30 decibels bilaterally.  On the left, a fourth 
threshold, at 3000 Hertz, was also 30 decibels.  The criteria 
for establishing the presence of a hearing loss disability 
are met.

It is also undisputed that the veteran was routinely exposed 
to hazardous noise levels while working on aircraft in 
service.  Service medical records confirm this, and show a 
dramatic increase in auditory thresholds while in service.  
The veteran also noted hearing loss immediately prior to his 
separation, the examiner suggested VA follow-up.

The evidence establishes that the veteran has a bilateral 
hearing loss disability and that the disability had its onset 
in service, where he was exposed to hazardous noise levels.  
Accordingly, service connection must be granted.

Tinnitus was noted in service, where an examiner suggested VA 
follow-up treatment, and on VA examination in January 2000.  
Although tinnitus has not been listed as a separate diagnosis 
by VA, given these facts, it is reasonable to conclude that 
the veteran has tinnitus which also had its onset in service.  
Accordingly, service connection for tinnitus is also 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

